Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 07/11/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vlad et al. (US 2007/0161526A1) in view of Bretler (WO 01/24769 A1) and further in view of Rassat et al. (US PG Pub. 2020/0016049A1) and Buchli et al. (CH 690263 A5 of record).
	Vlad et al. discloses solubilizing systems for flavors and fragrances, see title. Vlad et al. teaches that microemulsions comprise antimicrobial agents and antibacterial agents, see [0078]. The reference teaches preparation of perfume which can comprise nerol, heliopropanal and phenylhexanol, see [0145]. The method is drawn to enhance or improve flavor, texture and antibacterial properties, see claims 7 and 25. The amount of nerol taught is 0.09% in [0142]. The amount of heliopropanal taught is 2.66%, see [0145]. The amount of phenylhexanol taught is 0.33%, see [0145]. Use of heliopropanal and phenylhexanol is also taught in perfume composition in paragraph [0149]. Vlad et al. teaches a method to confer, enhance, improve or modify the odor, flavor, nutritional, texture, antibacterial, malodor counteracting and/or sun-screening properties, or skin-conditioning benefits, of a composition or of an article, which method comprises adding to said composition or article an effective amount of a composition, see claim 25. Since the art teaches the generic amounts of the perfume ingredients known to be used for antibacterial purposes and to be used in nutritional or applied to an article, it would be within skill of an artisan to have manipulated the amount and ratio of nerol, heliopropanal and phenylhexanol for optimum antimicrobial effect either in nutritional or non-nutritional product to which it was applied. Since the art teaches antibacterial effect of the perfume components, inhibition of bacterial strain will be implicit to the formulation.
Vlad does not characterize nerol and phenylhexanol and heliopropanal  to be an antimicrobial agent.
Vlad et al. does not teach use of tetralinol.
	Bretler teaches antimicrobial perfuming compositions, see title. Bretler teaches perfuming ingredients which have antimicrobial effect including phenylhexanol and nerol, see abstract, claims 1-2. Bretler teaches that amount of the active compounds would be at least 30%, see claim 3. Bretler teaches that the bacteria is selected from Ecoli, Pseudomonas aeruginosa, see claim 14. See Table 1 and page 4, lines 10-16 for ingredients and amounts.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the perfume ingredients as taught by Vald et al. for antimicrobial purposes as taught by Bretler et al. One of ordinary skill would have been motivated to do so because Vlad teaches use of nerol and phenylhexanol in perfume preparation and further teaches use of antimicrobial agents to be added to the composition and Bretler teaches perfumery ingredients such as nerol and phenylhexanol to be characterized with antimicrobial properties.
Vlad does not characterize heliopropanal with antimicrobial properties.
Rassat teaches perfume oils, see abstract. Rassat teaches by “perfuming raw materials” or “perfuming ingredient” it is meant here a compound, which is used for the primary purpose of conferring or modulating an odor. In other words such an ingredient, to be considered as being a perfuming one, must be recognized by a person skilled in the art as being able to at least impart or modify in a positive or pleasant way the odor of a composition, and not just as having an odor. For the purpose of the present invention, perfume oil also includes combination of perfuming ingredients with substances which together improve, enhance or modify the delivery of the perfuming ingredients, such as perfume precursors, emulsions or dispersions, as well as combinations which impart an additional benefit beyond that of modifying or imparting an odor, such as long-lasting, blooming, malodour counteraction, antimicrobial effect, microbial stability, insect control, see table 1 and [0040]. Rassat teaches use of heliopropanal in table 1.
 It would have been further obvious to have utilized heliopropanal for added benefits into the perfume composition of Vlad et al. as Rassat teaches use of such in a perfume composition and ingredients with antimicrobial effects as discussed above.
Buchli teaches perfumery ingredient with antimicrobial activity, useful in e.g. perfumes, cosmetics and detergents, show synergistic activity with other antimicrobials, see title. Buchli teaches that the perfumed composition comprises nerol oxide, tetralinol where the components had over 80% antimicrobial activity, see description.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized tetralinol into the perfume composition of Vlad et al. for antimicrobial properties in a perfume composition because Buchli teaches that the perfumed composition comprising nerol oxide and tetralinol wherein the components had over 80% antimicrobial activity. The expected result will be a perfume composition with antimicrobial properties. Since the references discussed above  teach all the claimed perfume ingredients with antimicrobial properties, the property of synergistic antimicrobial effect would be obvious to the composition absent comparison with the prior art to show unexpected synergism in terms of antimicrobial effect.
Applicant argues that the instant specification demonstrates synergistic mixtures of perfume ingredients. According to applicant, neither Vlad nor Buchli teach or suggest
the present claimed combinations of components, let alone that the claimed combinations of components would provide a synergistic antimicrobial effect. Vlad suggests antimicrobial agents as optional components that can be used along with or in
place of perfuming ingredients to provide antimicrobial activity (see Paragraphs [0050]-[0053], and [0078], and claim 7 of Vlad). Buchli fails to remedy the deficiencies of Vlad at least because Buchli only discloses nerol and tetralinol as perfuming ingredients in its perfume composition (see Example 1 of Buchli). As such, Buchli provides no motivation to combine nerol and tetralinol with other perfuming ingredients. Moreover, Buchli only discloses a synergistic effect for the perfumery ingredients with other non-perfumery antimicrobial ingredients. 
Applicant’s arguments are not persuasive because the property of being antimicrobial in nature of nerol, phenylhexanal and tetralinol and further use of heliopropanal has been discussed above in the perfumery composition along with antimicrobial effect. Absent comparison with the prior art, it cannot be construed that the claimed composition with perfume ingredients would provide synergistic antimicrobial effect to an unexpected level. The tests used in a comparison must be made under identical conditions except for the novel features of the invention. See MPEP 716.02(e).  And as such a comparison has not been presented, the arguments are not persuasive.

Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612